 In the Matter of KENTUCKY COFFEE WAREHOUSEandUNITED INDE-PENDENT WAREHOUSE WORKERSCase No. 15-B-1221.-Decided November 2, 1944Messrs. Jack A. Bornemann,and J.H. Schneider,of NewOrleans,La., for the Company.Mr. Charles MinorandRev. Jerome A. Drolet,of New Orleans, La.,for the Independent.Mr. Howard Goddard,of New.Orleans, La., for the I. L. W. U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Independent Warehouse Work-ers, herein called the Independent, alleging that a question affectingcommerce had arisen concerning the representation of employees ofKentucky Coffee Warehouse, New Orleans, Louisiana, herein calledthe Company,,the National Labor Relations Board provided for anappropriate hearing upon due notice before Laurence H. Whitlow,Trial Examiner:Said hearing was held at New Orleans, Louisiana,on October 11, 1944.At the commencement of the hearing, the TrialExaminer granted a motion of Warehouse and Distribution WorkersUnion, Local 207, I. L. W. U., herein called the I. L. W. U., to intervene.The Company,, the I. L. W. U., and the Independent appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing the I. L. W. U. moved todismiss the petition.The Trial Examiner reserved rulings thereon.The motions are hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKentucky Coffee Warehouse operates a warehouse at New Orleans,Louisiana, where it is engaged primarily in the handling of green coffee59 N. L.R. B., No. 8.23 24DECISIONSOF NATIONALLABOR RELATIONS BOARDimported from South America.During 1943 the Company's incomeexceeded $50,000, about 80 percent of which was derived from interstatebusiness.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDWarehouse and Distribution Workers Union, Local 207, I. L. W. U.,-isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.United Independent Warehouse Workers is an unaffiliated labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 15, 1944, the Independent, requested the Company torecognize it as the exclusive collective bargaining representative ofthe Company's employees.The Company refused this request onthe ground that it was operating under a contract with the I. L. W. U.On October 31, 1942, the Company and the I. L. W. U. entered intoan exclusive collective bargaining contract.The contract providesthat it shall remain in effect until October 31, 1943, and from year toyear thereafter unless notice of a desire to terminate is given by eitherparty thereto not less than 40 days prior to any annual expirationdate.Inasmuch as the Independent made its claim upon the Com-pany prior to September 21, 1944,,the date upon which the contractwould have automatically renewed itself, we find that the contract doesnot constitute a bar to the instant proceeding.A statement of a Field Examiner of the Bodrd, introduced into,evidence at the hearing, indicates that the Independent represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a questionaffectingcommerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall production and maintenance employees at the 111 Lafayette Street,.New Orleans, Louisiana, plant of the Company, including leadsmen,'The Field Examiner reported that the Independent presented an authorization petitionbearing the names of 1S persons who appear on the Company's pay roll of September 7,1944There are approximately 25 employees in the appropriate unit.The I. L. W. U.did not present any evidence of representation but relies upon its contract as evidence ofits interest in the instant proceeding. KENTUCKY COFFEE WAREHOUSE25but excluding office and clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within, the meaning of Section 9 (b) of theAct.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and 'Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kentucky CoffeeWarehouse, New Orleans, Louisiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Warehouse and DistributionWorkers Union, Local 207, I. L. W. U., C. I. 0., or by United Inde-pendent Warehouse Workers, for the purposes of collective bargaining,or by neither.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.2 This is substantially the same unit that is provided for in thecontractbetween theCompany and the I.L.W. U.